Citation Nr: 1012316	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  03-08 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, including as secondary to a service-connected 
low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1968 to November 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision by the Seattle, Washington Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 
2005, the Veteran withdrew his request for a hearing before 
the Board.  This matter was before the Board in July 2007 
and in August 2009 at which times it was remanded for 
further development.


FINDINGS OF FACT

1.  A chronic disability of either knee was not manifested 
during the Veteran's active service; arthritis of the knees 
was not manifested in the first postservice year; and the 
Veteran's current bilateral knee disability is not shown to 
be directly related to an event or injury in service. 

2.  While it is reasonably shown that, to at least some 
minimal degree, the Veteran's bilateral knee disability is 
aggravated by his service-connected low back disability, it 
is not possible to discern what degree of disability is due 
to such aggravation.  


CONCLUSION OF LAW

1.  Direct service connection is not warranted for the 
Veteran's bilateral knee disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

2.  Service connection for the Veteran's bilateral knee 
disability as secondary to his service connected low back 
disability is not warranted.  38 C.F.R. § 3.310.



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

Letters in May 2001, July 2007 and August 2009 informed the 
Veteran of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The 2007 and 2009 letters also 
provided notice regarding disability ratings and effective 
dates of awards.  (See Dingess v. Nicholson, 19 Vet. App. 
473 (2006)).  The Veteran did not receive complete VCAA-
compliant notice prior to the initial adjudication in this 
matter, however, his claim was readjudicated after full 
notice was issued, and after he had opportunity to respond 
and additional development was completed (curing any notice 
timing defect).  See January 2010 supplemental statement of 
the case.

The Veteran's service treatment records (STRs) are 
associated with his claims file. Notably, the Veteran has 
identified additional treatment during service which is not 
documented in the STRs.  The July 2007 Board remand 
instructed that the Veteran be asked to identify with as 
much specificity as possible the approximate date when he 
received an alleged evaluation at the U. S. Army Dispensary 
at Kruezberg Kaserne (following an alleged July 1970 
injury), and the RO was instructed to make all reasonable 
efforts to obtain any report of such evaluation.  The RO 
asked the Veteran to do so by July 2007 letter.  He did not 
respond; and the development for the records therefore could 
not proceed.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, "[t]he duty to assist is not always a 
one-way street.  If a [V]eteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Consequently a decision on the merits of the claim 
must be made without the benefit of such records.  Pertinent 
postservice treatment records (VA, private and from the 
Social Security Administration (SSA)) have been secured.  
The Veteran has not identified any other pertinent evidence 
that remains outstanding.  He was afforded VA examinations 
in February 2003, January 2006, and August 2008; as will be 
discussed in greater detail below, those examinations 
(cumulatively) are adequate for the purposes of the matter 
at hand.  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include arthritis) may be 
service connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time postservice 
(one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)  
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was revised to implement the Allen decision.  The revised 
38 C.F.R. § 3.310 institutes additional evidentiary 
requirements that must be satisfied before aggravation may 
be conceded and service connection granted.  In essence, it 
provides that in an aggravation secondary service connection 
scenario, there must be medical evidence establishing a 
baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing 
the level of increased disability after aggravation 
occurred.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the  determination of the matter, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

The Veteran's STRs are silent for findings, treatment, or 
diagnosis of a chronic knee disability (to include arthritis 
of the knees).  On service separation examination, he 
complained of deep pain in both patellas; however, the lower 
extremities were normal on clinical evaluation.  Service 
connection has been established for a low back disability.

January 1983 to December 2004 treatment records from Dr. F. 
show that starting in 2000 the Veteran received treatment 
for bilateral knee pain.  A January 2002 record notes 
(without explanation) that the Veteran's bilateral knee 
disability was more likely than not service related.  An 
August 2002 letter from Dr. F., states that the Veteran's 
bilateral knee disability is related to an accident in the 
military in 1970.

On February 2003 examination on behalf of VA, the Veteran 
reported that he injured his knees in service.  Physical 
examination of both knees revealed normal range of motion; 
significant pain with moderate use; reflexive instability, 
fatigue and lack of endurance; no ankylosis; negative 
Drawer's and McMurray's Tests; there was slight recurrent 
subluxation and crepitus; there was no locking pain or joint 
effusion.  Bilateral knee osteoarthritis was diagnosed.  The 
examiner did not offer an opinion regarding the etiology of 
the disability.

Statements from the Veteran, his wife and friends attest 
that he has a bilateral knee disability.

VA treatment records from 2005 to 2006 show that the Veteran 
was receiving treatment for bilateral knee pain.

On January 2006 examination on behalf of VA, the Veteran 
reported he sustained injury to his knees on active duty.  
He stated that he experiences increased pain in the knees 
with weight bearing.  Physical examination revealed 
tenderness to both knees; there was no pain, fatigue, 
weakness, lack of endurance, or incoordination; range of 
motion was normal; Drawer and McMurray tests were within 
normal limits.  X-rays were negative.  Bilateral 
patellofemoral syndrome was diagnosed.  Regarding the 
etiology of the Veteran's bilateral knee disability, the 
examiner opined:

"It is less likely as not caused by or a result of 
service connected injury of 1971 because medical 
records lacking examination of knees or treatment."

In a May 2006 statement, the Veteran claimed that his 
bilateral knee disability is secondary to his service-
connected low back disability.

On August 2008 VA examination, the Veteran reported that his 
bilateral knee disability was progressively worsening.  He 
stated that he was unable to stand for longer than 30 
minutes, and was unable to walk more than a mile.  Physical 
examination of his knees revealed instability; pain; 
stiffness; weakness; moderate flare-ups; normal range of 
motion.  MRIs revealed complex medial meniscal tears 
bilaterally.  Regarding whether or not the Veteran's current 
knee disability is at least as likely as not related to 
service, the examiner opined:

"I cannot resolve this issue without resorting to mere 
speculation.  . . . . [The] exam reveal inconsistent 
and pain behavior as noted.  Imaging available in 
records shows negative findings or mild or minimal in 
some old notes.  No mention of objective data in 
military records other than in discharge note giving 
history and none of this associates knees and back.  
MRI obtained now shows bilateral complex meniscal 
tears.  Determining time of injury is not possible.  
Symptoms on exam are also minimal.  I am unable to 
resolve issue of cause of tears or date of injury at 
this time, but knee disease does exist."

Medical records received from SSA show the Veteran received 
treatment for bilateral knee disability.

The Veteran's claims file was forwarded to a VA physician 
for review and an advisor medical opinion as to whether or 
not the Veteran's bilateral knee disability was caused or 
aggravated by his service connected low back disability.  

"The initial opinion is reviewed and again it appears 
to be as stated before, mere speculation as to the 
cause of the knee injuries.  As stated before there is 
some knee injury present as noted on the MRI, but we 
have no knowledge of the time frame or actual cause of 
those knee injuries in review of all of the material, 
c-file, et. cetera.  The question of aggravation then 
comes up.  It is at least as likely as not 50 percent 
probable that a joint problem in the back will 
aggravate a knee problem or a knee problem will 
aggravate a back problem.  Because they both would lead 
to instability of the same individual's gait and 
station they would aggravate function.  On review of 
the knees and the examination, the MRI notes a complex 
meniscal problem.  However, this does not appear to be 
one that would be causing a great deal of symptoms.  In 
fact, the patient has a great deal of pain behavior in 
other findings on examination that would question his 
credibility.  That being said, I can say that we have 
very minimal findings on examination of objective knee 
problems, but what knee problems he does have would be 
aggravated by the back and the back would be aggravated 
by the knee problems since they are connected to the 
same man and affect the lower extremities.  That being 
said, I have no data as to what his baseline knee 
function was and so it would be difficult to say 
exactly how much it is aggravated by the back, but 
since there is very little knee problem there it would 
seem that on examination as noted above it would seem 
that the level of aggravation could not be a really 
substantial amount, but it would also require mere 
speculation to get down to is it 1 percent or 5 percent 
or 10 percent.  That I would not be willing to state on 
the information I have.  I have reviewed the old 
examinations and I have reviewed the c-file which was 
sent here."

Direct service connection:

The record does not show that a chronic bilateral knee 
disability became manifest in service and persisted, or that 
arthritis of the knees was manifest in service or in the 
Veteran's first postservice year.  While the Veteran 
complained of deep pain in the patellas on service 
separation examination, the knees (lower extremities) were 
normal on clinical evaluation at that time.  Furthermore, 
postservice treatment records (including private treatment 
records beginning in 1983) do not show any treatment for 
knee disability prior to 2000. Consequently, service 
connection for bilateral knee disability on the basis that 
such became manifest in service and persisted or on a 
presumptive basis (for arthritis of the knees as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.

The Veteran may still establish direct service connection 
for his bilateral knee disability if competent (medical) 
evidence relates such disability to his service.  See 
38 C.F.R. § 3.303.  The record includes both medical 
evidence that tends to support the Veteran's claim and 
medical evidence that is against his claim.  Evidence 
tending to support his claim includes January and August 
2002 reports from his private physician, Dr. F.  Evidence 
against his claim includes January 2006 and August 2008 VA 
opinions.  When evaluating these opinions, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164  
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In weighing the respective medical opinions, the Board 
concludes that the January 2006 and August 2008 VA 
examiner's opinions together merit the greater probative 
weight.  The opinions describe the Veteran's disability in 
sufficient detail, provide rationale for the conclusions 
reached, and are based on a review of the Veteran's claims 
file along with examinations and interviews of the Veteran.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) 
(finding that an examination report is adequate where it 
describes the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).  
The January 2006 examiner observed that as there was no knee 
disability/injury noted in the STRs, it was less likely that 
any current knee disability was related to service.  The 
August 2008 examiner noted that imaging (X-rays) in old 
notes was reported as negative or with mild or minimal 
findings; there were no objective data in military records 
other than in a discharge note giving history (and not 
associating knee disability to back disability); and that 
recent MRI shows bilateral complex meniscal tears.  He 
indicated that while bilateral knee disease was currently 
present, determining the time of injury (meniscal tears) was 
not possible.  

The Board places little probative value on the January and 
August 2002 private opinions as they are merely conclusions 
without explanation of rationale.  See Stefl, 21 Vet. App. 
at 123 (finding that "a mere conclusion by a medical doctor 
is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion"); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  While the private opinions conclude that the 
Veteran's bilateral knee disability is related to an 
inservice injury, they do not explain why they believe this 
to be so.  Unlike the January 2006 and August 2008 VA 
opinions, the private opinions do not provide any 
explanation for their conclusions that the Board could weigh 
against the contrary opinions of record.  They do not 
provide sufficient detail and rationale to allow the Board 
to make a fully informed decision as to whether the 
Veteran's bilateral knee disability is related to his 
service.  See Stefl, 21 Vet. App. at 123.  Accordingly, the 
Board finds that the January and August 2002 private nexus 
opinions are of lesser probative value than the January 2006 
and August 2008 VA nexus opinions, and that the January 2006 
and August 2008 opinions are persuasive of a conclusion that 
the Veteran's bilateral knee disability is not directly 
related to his service.

Secondary service connection:

The Veteran also claims that his bilateral knee arthritis is 
secondary to his service connected back disability.  The 
threshold requirements that must be met to establish 
secondary service connection are: There must be (1) 
Competent evidence (medical diagnosis) of current 
disability.  This requirement is met; as degenerative 
arthritis of his bilateral knee is diagnosed.  (2) A 
service-connected disability.  This requirement is also met, 
as a low back disability is service connected. (3) Competent 
evidence that the disability for which secondary service 
connection is sought was either (a) caused or (b) aggravated 
by the service-connected disability.  The only medical 
opinion in the record that addresses these matters, is that 
of the December 2009 VA examiner who reviewed the Veteran's 
claims file and found essentially that he was unable to 
determine the cause of the Veteran's bilateral knee meniscal 
tears.  While he noted that a back disability could 
aggravate a knee disability in the same person, any 
aggravation in the instant case would be minimal given the 
slight knee pathology shown.  The examiner noted (in 
essence) that there were no objective data from which to 
determine the Veteran's baseline knee function prior to 
aggravation due to the back disability, and that; 
consequently, it would not be possible to determine 
pathology/associated functional impairment was due to 
aggravation by the back disability.  

Because the baseline level of knee disability prior to any 
aggravation cannot be determined, aggravation of the 
nonservice-connected bilateral knee disability by the 
service connected back disability may not be conceded (see 
38 C.F.R. § 3.310(b)).   As regulatory criteria for 
establishing secondary service connection for the Veteran's 
bilateral knee disability are not met, secondary service 
connection for the bilateral knee disability is not 
warranted.  

Because he is a layperson, the Veteran's own assertions 
attributing current knee disability to aggravation by his 
service-connected low back disability are not competent 
evidence.  This is a medical question requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  Regardless, the record does not leave in 
dispute that a back disability may aggravate knee 
disability.  The question that is critical in this matter is 
whether there is a quantifiable degree of disability due to 
such aggravation.  On that question there is no competent 
evidence that supports the Veteran's claim.  The 
preponderance of the evidence is against his claim.  
Therefore, the benefit-of -the-doubt doctrine does not 
apply; the claim must be denied.


ORDER

Service connection for a bilateral knee disability, 
including as secondary to a service-connected low back 
disability, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


